IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,421-01


                      EX PARTE JAMES MICHAEL RESER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 12-0702-K277A IN THE 368th DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with a deadly weapon (count one) and illegal restraint (count two). He was sentenced to

fifteen years’ imprisonment in count one and ten years’ imprisonment in count two. The Third Court

of Appeals affirmed his conviction. Reser v. State, No. 03-15-00469-CR (Tex. App.—Austin Oct.

25, 2016) (not designated for publication).

        Applicant contends, inter alia, that his retained appellate counsel rendered ineffective
                                                                                                       2

assistance because counsel missed filing deadlines resulting in the appellate court issuing mandate

in this cause. Applicant further contends that counsel’s actions deprived him of the opportunity to

pursue a petition for discretionary review.

        The trial court, based upon the record, finds that appellate counsel missed the deadline for

filing a petition for discretionary review and the time for filing any motion for extension of time, thus

depriving Applicant of the opportunity to pursue a petition for discretionary review. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Third Court of Appeals in Cause No. 03-15-00469-

CR that affirmed his conviction in Cause No. 12-0702-K277 from the 368th District Court of

Williamson County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: March 8, 2017
Do not publish